DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A method of detecting a pixel defect having all the claimed features of applicant's invention, specifically including “turning on transistors of a pixel to form a path, the transistors turned on by changing a scan signal and an initialization control signal to have a turn-on voltage level at a same time in an inspection period”, as set forth in claim 1.
Claims 2-14 are allowed by virtue of their dependency on allowed claim 1.
Regarding claim 15, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A method of detecting a pixel defect having all the claimed features of applicant's invention, specifically including “turning on a plurality of transistors that are connected in series between the initialization voltage source and the data line in an inspection period, one or more of the transistors turned on by a scan signal and one or more others of the transistors turned on by an initialization control signal, the scan signal and the initialization control signal having a turn-on level at a same time to form a path”, as set forth in claim 15.
Claims 16-20 are allowed by virtue of their dependency on allowed claim 15.
Regarding claim 21, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622